THIS action was brought in Clarke Circuit Court, on an instrument under seal, in these words: “ I, William Goode, “ of Elbert County, and State of Georgia, do oblige myself “ my heirs, &c, to pay to Rexban Vaughan, his heirs, &c. on “demand, the sum of seventy-four dollars and sixty-six “ cents; to which payment, well and Yuly to be made, I bind “ myself, my heirs, <&c. in the penal sum of one. hunched *418« and fifty-nine dollars and thirty-two cents. Witness my “ hand and seal,” &c.
Parsons, for plaintiff.
Goode, for defendant in Erróse
jt appears by the bill of Exceptions that (the defendant-having withdrawn his plea) the Court instructed the Cleric to compute interest from the date of the writ, there being no- proof of demand before that time. There can be no-doubt that a promissory note, payable on demand,’ carries-interest only from the time the demand is made. The plaintiff does not contest this principle, but relies upon the common law doctrine, that the condition is no part of the obligation, and is inserted for the benefit of the obligor, to exempt him from the payment of the penalty it he choose.
The Statute directs, that in all actions brought on a penal bond, judgment shall be rendered for no moi’e than the principal and interest. The judgment in this case was therefore entered for the correct amount-; and it is the-opinion of the Court that there is no Error.
The Chief Justice not sitting.